Citation Nr: 1215107	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-13 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for skin disability, to include exposure to herbicides.

4.  Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to December 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which denied the benefits sought on appeal.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have psychiatric disability, to include PTSD.

2.  Bilateral knee disability was not manifest during active service, arthritis of the bilateral knees was not manifest within one year of active service, and a bilateral knee disability was not shown to have developed as a result of an established event, injury, or disease during active service.

3.  The Veteran served in the Republic of Vietnam during the Vietnam Era; exposure to herbicides may be presumed.  

4.  The Veteran's currently diagnosed skin disability is not due to an event or incident of service, including his exposure to herbicides.   


CONCLUSIONS OF LAW

1.  Psychiatric disability, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

2.  Bilateral knee disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  

3.  Skin disability was not incurred in or aggravated by active service, to include due to exposure to herbicides, and may not be presumed to have been due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the RO provided the Veteran VCAA notice on these claims by a letter dated in April 2007.  With regard to content, the letter reflects compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate these claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent the notice letter timely, before the RO initially decided the Veteran's claims.

Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002 & Supp. 2011).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service treatment records and post-service treatment records.  In January 2011, the Board remanded the Veteran's claims for further development to include VA examinations.  Those examinations were conducted in May and June 2011 and provided the findings and opinions requested by the Board.  In reviewing the examination reports, the Board finds that they are adequate for the purpose of adjudicating this appeal.

I.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303.  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 5342 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).   

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In this decision, the Board has considered the lay evidence as it pertains to the issues.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011). 


A.  Psychiatric Disability, to include PTSD

As to entitlement to service connection for PTSD, governing criteria specifically require (i) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39843 (2009) (to be codified at 38 C.F.R. § 3.304(f)(3)).

Further, the Board highlights that a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

Factual Background and Analysis

Service personnel records and the Veteran's DD-214 show that he served in an engineering battalion as a grader operator.  Service treatment records show normal psychiatric evaluation on the Veteran's November 1969 separation examination.

In a statement in support of his claim received in July 2007, the Veteran stated that upon arriving in Vietnam he heard guns going off and saw dead and torn up bodies.  The Veteran stated that when he came home he had nightmares, but never went to the hospital for them because he thought it was normal and they eventually stopped and now only came occasionally.

In May 2011, the Veteran was afforded a VA examination for mental disorders.  The examiner noted that the claims file, to include medical records and DD-214 was reviewed.  The Veteran reported that while in Vietnam he was scared all the time, the man next to him was blown up, and he was petrified all the time.  During the examination the Veteran reported that he did not believe he had symptoms any longer.  The examiner concluded that the Veteran did not meet the DSM-IV diagnosis for PTSD or any other psychiatric condition.  

As noted above, in order to establish service connection for PTSD, at a minimum, a diagnosis of the condition must be demonstrated.  In this case, the Board finds that while the evidence arguably demonstrated in-service stressors, the evidence shows the Veteran does not have competent diagnosis of PTSD.  Nor does the evidence show that the Veteran has a psychiatric disorder other than PTSD.

The Board notes that clinical demonstration of a current chronic disability is prerequisite for service connection and there can be no valid claim for service connection in the absence of proof of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the Veteran is not competent to diagnose a psychiatric disorder, including PTSD.  Even if he were competent to diagnose himself with a psychiatric disability, the probative value of his diagnosis would be outweighed by the opinion of the May 2011 VA examiner, who specifically concluded that the Veteran does not have a psychiatric disability.  Accordingly, the Veteran's claim for entitlement to service connection for psychiatric disability, to include PTSD must be denied.  

B.  Bilateral Knee Disability 
Factual Background and Analysis

Service treatment records are negative for any complaints, treatment, or diagnoses of a bilateral knee disability.  The Veteran's November 1969 separation examination showed normal clinical examination of the knees.  

In a statement in support of his claim received in March 2008, the Veteran stated that he believed his knees were injured while getting in and out of the bulldozer that he operated in service and believed his knees were also injured during basic training.  He noted that during the past three to four years his knees had been giving him some serious problems with swelling and a lot of pain.  

Private treatment records from A.H., M.D., dated in January 2008 note the Veteran's complaints of knee pain for a couple of years.  The Veteran noted no injuries and stated it hurt going up and down stairs and getting out of a chair.  He stated he could not run and that his knees made a crunching noise.  The examination showed normal gait and pain with range of motion.  

VA treatment records dated in June 2008 note the Veteran's complaint of bilateral knee pain worsening.  He was diagnosed with bilateral knee arthralgia.

In June 2011, the Veteran was afforded a VA examination for his bilateral knee complaints.  The examiner noted that the claims file, to include medical records and DD-214 was reviewed.  The Veteran reported experiencing knee pain since around 1980, but denied trauma.  He indicated that he never went on sick call for his knees while in service.  The examination noted bilateral knee pain on motion with crepitus and tenderness.  The examiner did not find subluxation, clicks, grinding, or instability.  X-rays showed no bony abnormalities.  The diagnosis was right and left knee strains.  The examiner opined that the Veteran's right and left knee strains were not caused by or permanently aggravated by military service.  The examiner noted that there was no evidence of chronicity of any knee condition during military service or in the years proximal after separation from military service.  

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to service connection for bilateral knee disability.  The service treatment records are silent for reference to knee complaints, and the first documentation of any knee complaints or findings occurred decades after service.  The June 2011 VA examiner concluded that the current knee disorders of strains or arthralgia were not, etiologically related to service, or manifest within one year of discharge.  There is no medical opinion of record that supports the Veteran's claim.

The Board has considered the Veteran's statements concerning knee symptoms he experienced in service and thereafter.  The Veteran essentially contends that while he remembers no particular injury to his knees, he did experience pain in the knee joints during service for which he sought no treatment.  He contends that he continued to experience knee pain in the ensuing years after service.

The Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to attest to his knee symptomatology, his competency is distinguished from the credibility of his account of symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In the present case, the Veteran has indicated that he had knee pain in service, but that he did not seek treatment.  The mere fact that the service treatment records do not document knee complaints or findings cannot, alone, suffice to undermine the credibility of the Veteran's account.  See Buchanan.  The Board points out, however, that the service treatment records do show treatment for a number of other complaints, which does call into question why the Veteran would elect to not even mention experiencing pain in his weight bearing joints.  In addition, the record is devoid of any knee complaints for more than 30 years after service, despite the presence of medical records during that period addressing other complaints.  The Board finds that it is implausible that the Veteran would seek treatment for a variety of complaints in service and over the years and yet not for his knees.  In light of this, the Board finds the Veteran's account of knee problems in service and thereafter lack credibility.  

The Board also notes that a layperson such as the Veteran may, in some circumstances, provide a competent opinion concerning the etiology of a disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  This is not such a case.  The determination of the etiology of a condition not readily observable, such as knee strains, and which is not due to a readily identifiable injury is clearly more suited to the realm of medical expertise.  Consequently, the Board finds the Veteran is not competent to offer his own opinion concerning the etiology of his knee disorders.  Even if he were competent to offer such an opinion, the probative value of that opinion would be outweighed by that of the June 2011 examiner, who clearly possesses considerably more education, training, and experience, in determining the etiology of orthopedic disorders.

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral knee disability.  Service connection for a bilateral knee disability is denied.

C.  Skin Disability

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  They are:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), Type-II Diabetes Mellitus, soft-tissue sarcomas, ischemic heart disease, Parkinson's disease, hairy cell leukemia, and other chronic B-cell leukemias.  38 C.F.R. § 3.309(e).  A presumption of service connection based on exposure to herbicides is not warranted, however, for any condition for which the Secretary of VA has not specifically determined a presumption of service connection is warranted.  72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 81,332 (Dec. 27, 2010).  In this regard, the Board notes that none of the disorders claimed in this appeal are listed in 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishing entitlement to service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Factual Background and Analysis

The Veteran served in the Republic of Vietnam in the Vietnam era.  Exposure to herbicides, including Agent Orange, is conceded.  Service treatment records dated in December 1967 show that the Veteran was treated for a painful heel lesion and in March 1968, the Veteran was treated for a skin rash between his legs.  The diagnosis was tinea cruris.  The Veteran's November 1969 separation examination show normal clinical examination of the skin.  

Private treatment records from Prestige Physicians Services dated June 1999 to September 2004 show treatment for tinea pedis and atopic dermatitis.

At his June 2011 VA examination, the Veteran reported the onset of penile sores in 1968 and treatment for gonorrhea with penicillin.  He reported two more episodes of penile sores since service occurring on the foreskin.  He reported being treated by his civilian physician, but did not remember the medication.  The last episode was one month prior to this examination.  The Veteran also reported a history of athlete's foot, onset unknown.  He indicated that he had athlete's foot for a long time.  Treatment was with clotrimazole ointment.

The examiner noted that the primary infection concerning the penile sores was treated with penicillin; this condition did not wax or wane and would have resolved in 1968 with treatment.  

The examination showed an uncircumcised normal penis, no urethral discharge, no lesions, no rash, or tenderness.  The left foot showed white macerated skin, at the interdigital spaces 4 and 5, 1 and 2.  No rash or blisters were present.  The diagnoses included normal skin of the genitalia with no evidence of abnormality and tineal pedis, left foot.

The examiner opined that the current tinea pedis was not a continuation of the gonorrhea treated during military service and was not caused by military service.  The examiner noted that gonorrhea was a sexually transmitted disease unrelated to tinea pedis, a fungal skin infection affecting the foot.  The gonorrhea was a self limiting condition resolving after treatment with penicillin.  There was no evidence of an abnormal skin condition of the genitalia on this exam and there was no evidence of tinea pedis during service.  

Tinea pedis is not among the conditions for which service connection may be presumed based on herbicide exposure.  Nor has the Veteran been diagnosed at any point with a skin disorder listed as subject to presumptive service connection on a herbicides basis.  38 C.F.R. § 3.309(e) (2011).  Therefore, the Board finds that service connection for the Veteran's tinea pedis may not be presumed based on an association with herbicide exposure.

The Veteran is not precluded from establishing service connection for a skin disability with proof of actual direct causation, even whether the disability is not a presumptive disability.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  Therefore, the Board will also consider the Veteran's claim on a direct service connection basis. 

Having carefully reviewed the evidence, the Board finds that the preponderance of the evidence is against service connection for a skin disability.  A chronic skin disease is not shown in service, and the current disorder of tinea pedis is not attributable to service.  Although the Veteran was treated for tinea cruris in service, there is no post-service evidence suggesting he has that disorder.  

The Board accepts that the Veteran is competent to report skin rash symptoms.  Layno supra, at 469 (1994).  However, he does not appear to be contending that a skin disorder originated during service and has been continuously present since then.  If he is contending that a skin disorder had its onset in service and has continued since service, the Board finds that he is not credible in view of the normal skin examination findings in service along with the Veteran's denial of skin disease on separation examination in November 1969.  This coupled with the absence of treatment for skin disorder for many years after separation from service further weighs against the Veteran's credibility.  The Board notes that there is more than a mere silent record, but negative examination findings as discussed above.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).  

The Board assigns greater probative value to the November 1969 separation examination and to the negative medical opinion dated in June 2011 as this was prepared by a skilled, neutral medical professional after review of the claims files and examination of the Veteran.

To the extent the Veteran is offering his own opinion concerning the etiology of his skin disability, the Board finds that the identification and determination of the origin of his skin disorder is clearly beyond the expertise of a layperson, particularly where, as here, the Veteran has had several different skin disorders at different times.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disability.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied.


ORDER

Entitlement to service connection for psychiatric disability, to include PTSD, is denied.

Entitlement to service connection for bilateral knee disability is denied.

Entitlement to service connection for skin disability, to include exposure to herbicides, is denied.


REMAND

The Board regrets any further delay in the adjudication of the Veteran's claim.  Nevertheless, further development is necessary before a decision on the merits may be made.  Although the issue of a bilateral foot disability was remanded in January 2011 for further development to include a VA examination, the June 2011 VA examiner did not specifically address the bilateral foot disability.  As no adequate opinion with regard to the nature and etiology of any bilateral foot disability has been provided, a new examination is required.




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his bilateral foot disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral foot disability.  All indicated tests and studies should be conducted.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral foot disability had its onset in service, is related to the Veteran's in-service foot symptoms or herbicide exposure, or is otherwise the result of a disease or injury in service.

The examiner must provide a rationale for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

3.  The AOJ should review the examination report to ensure that it contains the information and opinion requested in this remand and are otherwise complete.  

4.  If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


